BARKETT, Circuit Judge,
dissenting in part and concurring in part, in which HATCHETT, Chief Judge, and KRAVITCH, Senior Circuit Judge, joins:
The question posed in this case explores the circumstances under which an employer can be liable for a supervisor-created hostile environment of sexual harassment. I believe the majority errs in concluding that the City is not liable under the circumstances presented here and misapplies the law in doing so. First, I believe that the majority fails to give appropriate consideration to the responsibility of an employer for the acts of its agents under traditional agency principles, and essentially limits liability to only employers who “knew or should have known” of the hostile environment. Second, even though the majority says that an employer’s liability can be based on only constructive knowledge, its analysis effectively requires actual knowledge “of high city officials” — a test at odds with traditional principles of “imputed” corporate knowledge.1
In Meritor Savings Bank v. Vinson, 477 U.S. 57, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986), although the Supreme Court declined to extend strict liability to hostile environment sexual harassment, it likewise rejected rules which would insulate employers from liability absent actual or constructive notice. Instead, it simply directed courts to look to traditional agency principals to assess an employer’s liability for hostile environment sexual harassment. Id. at 72-73, 106 S.Ct. at 2408.2 As does the majority, I will discuss these agency concepts in turn.
*1540“Direct Liability”3
The majority acknowledges employer liability for supervisor-created hostile environment sexual harassment if the employer knew or should have known of the harassment and failed to take prompt remedial action. Vance v. Southern Bell Tel. & Tel. Co., 863 F.2d 1503, 1512 (11th Cir.1989). Under our case law, an inference of constructive knowledge on the part of the employer can be supported by a finding of pervasive harassment. Huddleston v. Roger Dean Chevrolet, Inc., 845 F.2d 900, 904 (11th Cir.1988) (explaining that “[pjlaintiff can show that the employer had knowledge by ‘demonstrating that the harassment was so pervasive that an inference of constructive knowledge arises’”); Vance, 863 F.2d at 1512 (stating that a plaintiff “can prove that the employer knew of the harassment by showing ... that' the harassment was pervasive enough to charge the employer with constructive knowledge”).
After a non-jury trial, the district court in this case found that Terry’s and Silverman’s conduct was “sufficiently severe or pervasive” to constitute hostile environment sexual harassment. The court then ruled that “[t]his finding of pervasiveness supports an inference of knowledge, or constructive knowledge, on the part of the City regarding Terry’s and Silverman’s sexual harass-ment____” The determination of constructive notice is based on factual findings which this court will not overturn unless they are clearly erroneous. See Reich v. Dep’t of Conservation and Natural Resources, 28 F.3d 1076, 1082 (11th Cir.1994) (citing Lewis v. Federal Prison Indus., Inc., 786 F.2d 1537, 1543-45 (11th Cir.1986) (reversing as clearly erroneous a district court’s finding with respect to whether management knew or should have known that remedial action taken to eliminate age discrimination was ineffective)); Vance, 863 F.2d at 1512 (referring to the issue of constructive knowledge of sexual harassment as a “factual determination”). Nonetheless, the majority essentially engages in de novo review, substituting the trier of fact’s assessment of the record with its own. See Majority Op. at 1538.
The majority also purports to find legal error: “[Sjimply because' conduct is pervasive enough to create an abusive work environment an employer should [not] be charged with knowledge of the conduct. The question of notice to the employer is distinct from the question of the environment’s abusiveness. Thus the district court erred to the extent that it conflated the two inquiries.” Majority Op. at 1538. However, there is no support in either logic or the law for such a proposition. The majority can cite to no case which holds that the same level of pervasiveness cannot support the same finding of a hostile environment and constructive notice. In fact, Vance states, “Just as the determination of whether conduct is sufficiently ‘severe and pervasive’ to constitute actionable harassment requires evaluation of the totality of the circumstances, the fact finder [in determining constructive knowledge] must examine the evidence in the same manner. Again, the egregiousness, as well as the number of the incidents, is plainly relevant.” Id. at 1513. Moreover, the majority seems to collapse the two distinct inquiries of actual knowledge and constructive *1541knowledge into one, effectively requiring actual knowledge before imposing liability. For example, in rejecting the district court’s finding of constructive notice the majority notes that “the City had no knowledge” of Terry’s and Silverman’s conduct; that there was no “factual basis for concluding that the City should have known of their conduct”; that the lifeguards “were stationed at a remote location and had little contact with City officials”; that Faragher never told her friend who also was a lifeguard; and that the Recreation superintendent was never told about the sexual harassment. Majority Op. at 1538. These factors inform an actual knowledge inquiry, not a constructive knowledge inquiry.
For an employer to be charged with knowledge, it is clearly not necessary for the head of the company, its president, or the chairman of the board to have known of the harassment. Indeed, generally the ultimate head or governing board does not have actual knowledge of the action. The very point of ascribing knowledge on a constructive basis is to recognize that liability can be imputed even when the employer has not been “told,” i.e., even when there is no actual knowledge. The relevant inquiry for constructive knowledge is what the employer should have known in the exercise of reasonable care. Hirschfeld v. New Mexico Corrections Dep’t., 916 F.2d 572, 577 (10th Cir.1990). Thus, an employer cannot insulate itself from liability by abandoning its employees in a remote location to be supervised by someone who makes their work lives miserable by offensive touching and an atmosphere of sexually offensive comments, suggestions and innuendo.
Terry was the Chief and supervisor of the lifeguard station at which Faragher worked. He clearly had the notice necessary to impute knowledge, and therefore liability, to the City. Under the circumstances presented here, the district court, ■ after hearing and evaluating the evidence, correctly applied the law to the facts of this case and did not commit clear error in finding that the pervasiveness of the harassment supported an inference of constructive notice on the part of the City.
“Indirect Liability ”4
I also think the majority errs in effectively confining liability to instances where an employer has actual or constructive knowledge. The very purpose of agency is to establish an employer’s liability specifically for acts of which it has no knowledge. As Justice Joseph Story explains, a principal
is held liable to third persons in a civil suit for the frauds, deceits, concealments, misrepresentations, torts, negligences, and other malfeasances, or misfeasances, and omissions of duty, of his agent, in the course of his employment, although the principal did not authorize, or justify, or participate in, or, indeed, know of such misconduct, or even if he forbade the acts, or disapproved of them.-
Joseph Story, Commentaries on the Law of Agency § 452, at 536-37 (5th ed. 1857). This rule of holding a principal liable for the acts of its agent is based on “the consideration that it is the principal who makes it possible for the agent to inflict the injury.” 3 Am. Jur.2d Agency § 270 (1986). The record here establishes that Terry and Silverman were agents of the City acting within the scope of their employment5 and were aided in accomplishing the harassment by the existence of an agency relationship.6
The majority erroneously assumes that because employers rarely, if ever, expressly authorize supervisors to act in a way that would create a sexually hostile environment, harassment by a supervisor would never fall “within the scope of his employment.” The *1542majority erroneously states that “[tjhis Circuit has concluded that in a pure hostile environment case, a supervisor’s harassing conduct is typically outside the scope of his employment.” Majority Op. at 1535. However, the language from Steele v. Offshore Shipbuilding, Inc., 867 F.2d 1311, 1316 (11th Cir.1989) that the majority cites in support of this proposition merely reiterates Meritor’s rule against applying strict liability in hostile environment harassment eases. To the extent that the majority relies on cases from other circuits for the holding that harassment constitutes behavior outside the scope of employment,7 such cases serve as poor guides since they misconstrue the agency law to which Meritor directs us. The Restate-ment clearly states that “an act, although forbidden, or done in a forbidden manner, may be within the scope of employment.” Restatement § 230. The proper inquiry in determining if the agent’s actions are “within the scope of employment” is not whether the objectionable conduct was authorized, but whether the conduct is of “the same general nature as that authorized, or incidental to the conduct authorized.” Restatement § 229. In making that determination, courts should consider, among other things, when the action took place, where it took place, whether it was foreseeable, the purpose of the action, whether it served the principal, and the extent of the departure from normal methods or results. Id.; see also, Yates v. Avco Corp., 819 F.2d 630 (6th Cir.1987) (finding that supervisor acted “within scope of employment” in harassing subordinate where harassment took place at the office, during working hours and was carried out by someone -with the authority to hire, fire, promote and discipline the plaintiffs); Kauffman v. Allied Signal, Inc., 970 F.2d 178 (6th Cir.), cert. denied, 506 U.S. 1041, 113 S.Ct. 831, 121 L.Ed.2d 701 (1992) (explaining that a relevant factor in determining if supervisor was acting “within the scope of employment” in harassing subordinate is whether the supervisor had “significant input” into personnel' decisions).
Indeed, I believe that hostile environment sexual harassment is analogous to the Restatement’s well-known paradigm, which explains that “a chauffeur, driving on an errand for his master, who knowingly drives on the left-hand side of the street or exceeds the speed limit, is still acting within the scope of employment.” Restatement § 231 cmt. a. The act of speeding has not been authorized by the employer, but the journey has clearly been undertaken within the scope of the chauffeur’s employment. Likewise, a pervasively hostile work environment of sexual harassment is never (one would hope) authorized, but the supervisor is clearly charged with maintaining a productive, safe work environment. The supervisor directs and controls the conduct of the employees, and the manner of doing so may inure to the employer’s benefit or detriment, including subjects ing the employer to Title VII liability. In hostile environment sexual harassment cases the supervisor, though not authorized to create a sexually hostile environment, uses his authority “to call [the victim] into his presence, to retain her in his presence over her objections, to use his responsibility to act as the voice of the employer to place her in a compromising position, and to take liberties with her personal privacy beyond the reach of a co-equal acquaintance, or a stranger.” See David Benjamin Oppenheimer, Exacerbating the Exasperating: Title VII Liability of Employers for Sexual Harassment Committed By Their Supervisors, 81 Cornell L.Rev. 66, 88 (1995); see also, Huddleston, 845 F.2d at 904 (employer liable where supervisor required plaintiff to attend staff meetings where she was harassed, and he physically touched her while berating her for her job performance); Tomka v. The Seiler Corp., 66 F.3d 1295 (2d Cir.1995) (employer liable where supervisor required plaintiff to attend business dinner and encouraged alcohol consumption which led to her rape by supervisor and other employees).
Moreover, “[a]n act may be within the scope of employment although consciously criminal or tortious.” Restatement § 231; see also, Lyon v. Carey, 533 F.2d 649 (D.C.Cir.1976) (employer liable where deliv*1543ery person raped a woman to whom he was delivering furniture); Ira S. Bushey & Sons, Inc. v. United States, 398 F.2d 167 (2d Cir.1968) (government liable where drunken sail- or’s unauthorized acts caused ship to sink); Carr v. Wm. C. Crowell Co., 28 Cal.2d 652, 171 P.2d 5 (1946) (employer liable where carpenter hit another employee in the head with a hammer); Samuels v. Southern Baptist Hospital, 594 So.2d 571 (La.Ct.App.1992) (hospital liable where nurse’s assistant raped a patient).
Notwithstanding these well-established principles, the majority writes that an act is not within the scope of employment where “the agent has no intention to perform any service for his employer, but instead seeks only to further some personal end.” Majority Op. at 1536. In support of this proposition, the majority cites Bennett v. United States, 102 F.3d 486 (11th Cir.1996) which involved an off-duty soldier who accidentally shot a civilian with a privately owned handgun while socially visiting another soldier in the Army barracks. Id. at 487. This Court stated that the soldier’s activities on the evening of the shooting “were unrelated to any employment relationship with the military, and were not undertaken to further his employer’s business.” Id. at 494. This conclusion, however, rested on facts very different from those before us. In Bennett, there was no dispute that the soldier was off-duty, and was visiting the barracks “for purely personal reasons unrelated to his responsibilities as a soldier,” which failed “to bear even the faintest connection with his duties as an employee of the United States Army.” Id. at 490. Terry’s and Silverman’s harassment took place during work hours and at the work place. Most importantly, the soldier in Bennett was not performing any act on behalf of his employer when the shooting occurred, nor were his activities surrounding the shooting of “the same general nature as” or “incidental to” any authorized conduct. In the case before us, however, Terry and Sil-verman were charged with creating and maintaining a productive, safe work environment, while directing their employees in the performance of their duties. It is while they were engaged in their responsibilities that the harassment of Faragher occurred and, thus, was clearly “incidental to” authorized conduct.
The majority’s use of Spencer v. Assurance Co. of America, 39 F.3d 1146 (11th Cir.1994), is also inapposite. In Spencer this Court found that an employee, hired for road-paving, was not acting within the scope of employment when he committed an intentional battery while fighting “to protect his sister.” There was nothing in the fight relating to the employee’s work or the manner in which he was instructed to perform it. Indeed, the Court specifically recognized that “this case lacks a sufficient nexus between the employee’s job and his battery of another to raise even a jury question as to the scope of employment issue.” Id. at 1149. The Court explicitly recognized that
“under special circumstances, an employee’s intentional battery of another may be said to have occurred within the employee’s scope of employment.” See, e.g., Forster v. Red Top Sedan Service, Inc., 257 So.2d 95 (Fla. 3d DCA 1972) (directed verdict in favor of employer reversed where employee bus driver forced plaintiffs car off the road and then assaulted and battered the ear’s occupants after plaintiff allegedly delayed the employee from performing his job-related duties); Columbia by the Sea, Inc. v. Petty, 157 So.2d 190 (Fla. 2d DCA 1963) (jury question created as to the scope of employment question when maitre d’ struck a customer after customer failed to pay his bill and called maitre d’ a “bastard”).
Spencer, 39 F.3d at 1150.
The majority also cites to Restatement §§ 235 and 236, arguing that in order to hold the employer liable, the employee must have intended to “serve the interests” of the employer. However, this is too narrow a reading of these sections, as under those provisions, an employer can also be held liable if there was an intent “to perform it as a part of or incident to a service on account of which he- is employed.” Applying all of the foregoing principles to the facts of this case, I believe the City of Boca Raton is liable under § 219(1) for the hostile environment created by Terry and Silverman.
*1544Alternatively, I believe the City is liable in this case under § 219(2)(d), which holds a principal liable for the acts of an agent when the agent is aided in accomplishing the tort by the existence of the agency relationship. See Restatement § 219(2)(d). As with analysis under § 219(1), proper application of § 219(2)(d) requires courts to closely scrutinize the power structure within the workplace to determine the extent to which the particular agency relationship has empowered the supervisor to use or abuse his position to accomplish the harassment. See Vance, 863 F.2d at 1515 (degree of authority and overall structure of the workplace are relevant to agency analysis); Sparks v. Pilot Freight Carriers, Inc., 830 F.2d 1554, 1559 (11th Cir.1987) (adopting E.E.O.C. reasoning that employer’s delegation of authority empowered supervisor to act). See generally, Oppenheimer, 81 Cornell L.Rev. at 89.
The record reveals that both Terry and Silverman were granted virtually unchecked authority over the work environment. In Terry’s capacity as Marine Safety Chief, “[he] had the authority to supervise all aspects of the lifeguards’ work assignments, to conduct counseling and oral reprimands and place reports of such disciplinary actions in the lifeguards’ personnel files.” Terry also interviewed and selected new lifeguards, subject to approval by higher management. Moreover, Terry held the highest management position in the Marine Safety Section and on the City’s beaches. Thus, he was ultimately responsible for the general beach environment, including the public’s safety, and as such, it was incumbent upon him to ensure optimal performance from the lifeguards. Silverman, as Marine Safety lieutenant, and then captain, supervised the “lifeguards’ daily duties, including designation of the lifeguards’ work assignments and staffing of shifts, and supervision of their physical fitness routines.”
With respect to the City’s involvement with the lifeguards, the court found that “the lifeguards’ contacts with higher city officials ... were almost non-existent,” and the City admits that, “Marine Safety headquarters was located at the City beach and was thus physically remote from City Hall.” The lifeguards operated under an extensive chain of command, with at least six levels of management between the lifeguards and the City Manager. Most importantly, although the City had a written sexual harassment policy, that policy was never disseminated among Marine Safety Section employees, and in fact, supervisors were never told or made aware of the City’s sexual harassment policy. Indeed, the district court explicitly found that any procedures that the City had in place to deal with sexual harassment were ineffectual because of the City’s failure to disseminate those procedures.
In sum, Faragher was completely isolated from the City’s higher management, and Terry and Silverman directly controlled and supervised all aspects of her day-to-day activities. Furthermore, it is clear that the City had divested itself of all responsibility for the social climate of the lifeguards’ work environment, that Terry and Silverman essentially were given unfettered responsibility for and control over that environment, and that the lifeguards had no effective avenue of redress •with the City. Thus, under Vance, Terry and Silverman were acting with the requisite amount of authority as agents to bind the City as principal. This conclusion is supported by the fact that the acts of harassment were undertaken during the time and at the place of work and were “incidental to” the broad range of tasks the supervisors were authorized to do, see Restatement § 229 (defining scope of employment), as well as by the fact that Terry and Silverman were aided in accomplishing these acts by the existence of the agency relationship.
For the foregoing reasons, I would hold the City liable for Terry’s and Silverman’s creation of a hostile work environment of sexual harassment.
TJOFLAT, Circuit Judge,
concurring in part and dissenting in part:
With the exception of appellant Beth Ann Faragher’s Title VII claim, I concur in the court’s disposition of this case. As for that claim, I cannot join the court’s opinion because I agree with the district court that Faragher’s proof demonstrated that the City of Boca Raton violated Title VII by requiring *1545her to work in. a hostile environment. The court accepts as not clearly erroneous the district court’s finding that hostility in the form of abusive sexual harassment was a condition of Faragher’s employment, but it holds that the City is not liable under Title VII because the City had no “actual knowledge” of the sexual harassment and “there was no basis for imputing knowledge [of it] to the City.” Ante at 1540.1 I disagree. Faragher’s supervisor, Bill Terry, had knowledge of the harassment because he perpetrated the harassment. The City should be held liable for the sexual harassment Far-agher experienced because it placed Terry in charge of Faragher’s working environment and gave him the responsibility of maintaining order in the workplace.
I.
A.
Title VII of the Civil Rights Act of 1964, as amended, provides that
[i]t shall be an unlawful employment practice for an employer—
(1) to fail or refuse to hire or discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s race, color, religion, sex, or national origin.
42 U.S.C. § 2000e-2(a).
Title VII prohibits as a discriminatory condition of employment the employer’s creation of an abusive working environment characterized by severe and pervasive sexual harassment. Meritor Savings Bank v. Vinson, 477 U.S. 57, 67, 106 S.Ct. 2399, 2405, 91 L.Ed.2d 49 (1986). “A discriminatorily abusive work environment ... can and often will detract from employees’ job performance, discourage employees from remaining on the job, or keep them from advancing in their careers.” Harris v. Forklift Systems, 510 U.S. 17, 22, 114 S.Ct. 367, 370-71, 126 L.Ed.2d 295 (1993). “[Discriminatory conduct ... so severe or pervasive that it create[s] a work environment abusive to employees because of their ... gender ... offends Title VII’s broad rule of workplace equality.” Id., 510 U.S. at 22, 114 S.Ct. at 371.
For obvious reasons, most employers strive to maintain order in the workplace. Order enhances efficiency. For employers in the private sector, order enhances the potential for profit. For public employers, order enhances the image of officials who must stand for re-election and bureaucrats who report to them and seek job security. Disorder, the converse of order, prevents the workplace from operating at optimal efficiency. Sexual harassment that is severe and pervasive constitutes disorder. Hence, employers have an extra-legal incentive to prevent it. Title VII, because of the liability and associated costs it may impose, provides employers with an added, legal incentive to prevent this form of disorder.
There is always someone in charge of any workplace. Depending on the character of the business or the number of employees in the workplace, the designation of the person in charge may be explicit. Alternatively, the designation may be tacit. Unless the employer designates someone other than the person in charge of the workplace as the one responsible for maintaining order, I would hold that the person in charge of the workplace has the responsibility of preventing *1546severe and pervasive sexual harassment.2 I would hold further that if the employer delegates to someone else the duty of policing the workplace for sexual harassment, the employer must make the designation unambiguously known to those laboring in the workplace; otherwise the designation would have no legal, or practical, effect.
B.
In the case at hand, the court does not dispute that Terry was in charge of the workplace. As Chief of the Marine Safety Section, “Terry had the authority to supervise all aspects of the lifeguards’ work assignments; to give oral reprimands and place reports of disciplinary actions in personnel files; and to interview and select new lifeguards, subject to approval by higher management.”- Ante at 1533. The district court found that the City “had a written sexual harassment policy, [but failed] to disseminate said policy among Marine Safety Section employees,” including Faragher. Faragher v. City of Boca Raton, 864 F.Supp. 1552, 1560 (S.D.Fla.1994). Because the City neither communicated the policy to these employees nor identified the person to whom complaints of sexual harassment were to be made, the responsibility for implementing the policy in Faragher’s workplace necessarily fell to Terry.3 Because he was aware that Faragher was working in a sexually abusive environment and did nothing to correct the situation, I would hold the City liable for the injury she sustained.
n.
As noted above, the City had a policy against sexual harassment in the workplace. The City, however, did not communicate the policy to the employees of the Marine Safety Section or identify the person to whom complaints of sexual harassment were to be made. Thus, the City effectively concealed from those employees the avenue for redress of grievances. This concealment troubles me for three reasons. First, I fear that the court’s opinion dilutes the employer’s duty under Title VII to maintain a workplace free of severe and pervasive sexual harassment. Second, the court’s opinion places an undue burden on employees who wish to complain of harassment in the workplace. Third, the court’s opinion has the potential to breed disrespect for the law.
A.
The court exonerates the City from liability because Faragher did not complain to someone in the Parks and Recreation Department management. The court does so even though Faragher had not been told to whom she should complain. An employer reading the court’s opinion may conclude that it, like the City of Boca Raton, can escape Title VII liability by having a policy against sexual harassment but concealing from its employees the identity of the person to whom claims are to be made. Because such concealment would have the potential for reducing claims of sexual harassment, and thus the *1547cost of doing business, an employer might choose to follow the City’s footsteps. The employer’s other alternative, of course, would be to identify the person to whom complaints are to be made and to have an efficient mechanism for investigating them and taking curative measures when necessary. No system is perfect, however. Thus, an employer with a model system in place cannot render itself immune from claims. In weighing the costs of the two alternatives, an employer may opt for the course the City took in this ease. That course may yield more sexual harassment but less liability, and thereby dilute the employer’s Title VII duty.
B.
To the extent that the court’s opinion induces employers to conceal the identity of the person to whom complaints of sexual harassment are made, the opinion places an undue burden on employees who suffer such harassment. Under my approach, if the employee is not informed of the identity of the person to whom complaints are to be made, the employee would simply turn to the person in charge of the workplace. Under the court’s approach, the employee must guess to which of the employer’s agents or employees a complaint should be lodged. Depending on the circumstances, this could be risky business. Among other things, the employee might err in selecting the person to whom to complain, in which ease her complaint could go for naught.4 Faced with this uncertainty of outcome, the employee might forego complaining and either suffer the harassment or terminate her employment.
C.
The scenarios depicted in subparts A and B above, which I submit are entirely plausible, will in time breed disrespect for the law. Although I am sure that the court does not intend such a result, I contend that the result is likely. For employers, escaping Title VII liability for sexual harassment in the workplace will be seen as a game — a game to .be played with cards dealt from a deck eomposed of law of agency principles. The object of the game is to escape Title VII liability without affording employees the protection that Title VII purports to provide. For employees, Title VII will be seen as an empty promise — a mere sop, if you will— enacted by Congress to placate a constituency-
ANDERSON, Circuit Judge,
concurring in part and dissenting in part:
With respect to Faragher’s Title VII sexual harassment claim against the City, I agree with Judge Barkett that the district court should be affirmed. I agree with much of what is said in Judge Barkett’s opinion. I agree with Judge Barkett that the City was appropriately found liable pursuant to the theory of “direct liability.” In addition to the facts pointed out by Judge Barkett relating to the severity and pervasiveness of the conduct constituting a hostile environment, I would rely upon the testimony regarding the intermediate supervisor, Gordon. When plaintiffs complained to him, he indicated that the City did not care. I think this evidence of the City’s lack of concern also supports the district court’s finding of constructive notice.
I also agree with Judge Barkett that the City could be liable under a theory of “indirect liability,” i.e., pursuant to the agency principles upon which our previous hostile environment cases have relied. I need not decide the threshold level of authority which a supervisor must possess in order to impose liability on the employer under these principles. For example, I need not decide that every supervisor with some authority relating to personnel can impose liability on the employer. It is sufficient for the disposition of this ease, in my judgment, that Terry was endowed by the City with sufficient authority to impose liability on the City. The City placed Terry in charge of this particular workplace and in charge of the plaintiffs and similarly situated employees. The following *1548facts support the conclusion that Terry was endowed with “virtually unchecked authority over the work environment.”1 The City left Terry wholly unsupervised with respect to Terry’s management of the workplace, including the setting of its environment; the City gave Terry no effective instructions with respect to its sexual harassment policy or any other policy related to the work environment; and the City did not disseminate its policy against sexual harassment to plaintiffs or similarly situated employees. Having thus endowed Terry with complete authority to set the workplace environment, I have no difficulty concluding that Terry’s conduct in determining the nature of the work environment was within the scope of his authority, or at least that he was aided in the actions he took by the agency relationship.2

. Additionally, the majority errs in engaging in de novo review of the district court’s factual findings relating to constructive knowledge instead of reviewing for clear error.


. Common law principles of agency are embodied in § 219 of the Restatement (Second) of Agency (1958)[heremafter “Restatement"]. Section 219 establishes five different theories for assigning liability to employers for the actions of their employees:
(1) A master is subject to liability for the torts of his servants committed while acting in the scope of their employment.
*1540(2) A master is not subject to liability for the torts of his servants acting outside the scope of their employment, unless:
(a) the master intended the conduct or the consequences, or
(b) the master was negligent or reckless, or
(c) the conduct violated a non-delegable duty of the master, or
(d) the servant purported to act or to speak on behalf of the principal and there was reliance upon apparent authority, or he was aided in accomplishing the tort by the existence of the agency relation.


. I am using "direct” liability in the same manner as the majority. Under the Restatement, this theory arises under § 219(2)(b), which provides: " (2) A master is not subject to liability for the torts of his servants acting outside the scope of their employment, unless: (b) the master was negligent or reckless.” Employer negligence in this context is defined as "failing to remedy or prevent a hostile or offensive work environment of which management-level employees knew, or in the exercise of reasonable care should have known.” Hirschfeld v. New Mexico Corrections Dep’t., 916 F.2d 572, 577 (10th Cir.1990); Kauffman v. Allied Signal, Inc., 970 F.2d 178, 185 (6th Cir.), cert. denied, 506 U.S. 1041, 113 S.Ct. 831, 121 L.Ed.2d 701 (1992).


. I am using "indirect" liability in the same manner as the majority, that is, according to the principles of agency found in §§ 219-37 of the Restatement.


. § 219(1) provides, "A master is subject to liability for the torts of his servants committed while acting in the scope of their employment.”


.§ 219(2)(d) provides, “A master is not subject to liability for the torts of his servants acting outside the scope of their employment, unless ... the servant purported to act or to speak on behalf of the principal and there was reliance upon apparent authority, or he was aided in accomplishing the tort by the existence of the agency relation.”


. See e.g. Andrade v. Mayfair Manag., Inc., 88 F.3d 258, 261 (4th Cir.1996) (stating that "illegal sexual harassment is an illegitimate corporate activity, beyond the scope of supervisors’ employment").


. I am confused by the court's use of the conjunction “and.” To me, because the City is a corporation and must act through its agents, actual knowledge must be imputed knowledge. That is, information that an agent obtains in discharging his or her duties is imputed by operation of law to the corporation, thus giving the corporation actual knowledge of what the agent learned. Hence, when referring to a corporation, imputed knowledge is actual knowledge.
I am also confused by the court's conclusion that the Ci1y would be liable if it "knew or should have known” of the sexual harassment in question. This implies that the Ci1y could be held liable for simple negligence. A Title VII claimant, however, must establish that the employer intended the harassment. I believe that the court, in using this "knew or should have known” language, means that if a trier of fact could conclude from the evidence that the agent responsible for ensuring order in the workplace (including the prevention of severe and pervasive sexual harassment) knew that an employee was being subjected to a hostile environment, that knowledge would constitute the employer's knowledge.


. This approach is consistent with the Supreme Court's directive in Meritor that, in determining which of the employer’s agents or employees is responsible for preventing severe and pervasive harassment from permeating the workplace, "courts [must] look to agency principles for guidance,” although "such common law principles may not be transferable in all their particulars to Tide VII.” 477 U.S. at 72, 106 S.Ct. at 2408. Tide VII, as interpreted in Meritor, requires employers to take steps to ensure that sexual harassment does not permeate the workplace. To the extent that the application of common law agency principles frustrates Title VII’s goal of eliminating such harassment — by effectively relieving the employer of the responsibility of pursuing that goal — those principles must yield. The court, however, in reaching today's decision, does not appear to have considered this point.


. The court implies that someone in the Parks and Recreation Department management was responsible for implementing the City's policy against sexual harassment by observing that “neither Faragher nor [fellow lifeguard Nancy] Ewanchew complained to Parks and Recreation Department management about” the harassing conduct in question. Ante at 1533. By suggesting that Faragher had to find someone in the management of that department with whom to lodge her complaint, the court ignores the reality of Faragher’s workplace. The Parks and Recreation Department management was located elsewhere and had little, if any, contact with the Marine Safety Section's employees, while Terry was close at hand and was “in charge” of virtually every aspect of Faragher’s work environment.


. Lodging a complaint imposes on the employee certain costs, including embarrassment and disruption of working relationships. Where the employee does not know to whom to complain, it may be that she will complain to the wrong person and that her complaint will not be addressed properly. Where the employee faces the costs associated with lodging a complaint and sees little likelihood that her complaint will yield any benefit, the employee would probably not complain.


. Judge Barkett at 1543 (M/S at 10).


. I need not decide whether the foregoing facts support agency liability under the scope-of-employment prong or under the aided-in-accomplishing-the-tort-by-the-agency-relationship prong or both. As suggested by Judge Barkett's analysis, I suspect the analysis is similar under either prong. .